Per Curiam.

Defendant was charged with riding on the Long Island Railroad “without producing his railroad ticket and when asked for ticket, stated ‘ I’m not going to give you my ticket ’ ”. The back of the ticket expressly stated that it must be presented to trainman each trip, or upon request. Defendant refused to show his ticket not once, but twice. This is a violation of subdivision 1 of section 1990 of the Penal Law. (East v. Brooklyn Hgts. R. R. Co., 195 N. Y. 409, 414.) Defendant’s refusal to show his ticket was prima facie evidence that he did not have one, or, if he did, was not using it on this trip. “ Any other rule would lead to anarchy on our railroads” (People v. Pansmith, 14 Misc 2d 300, 303). If he did not have the ticket with him, he could have paid his fare subject to refund.
The judgment of conviction should be affirmed.